DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

This Office Action is sent in response to Applicant’s Communication received 9/16/2022 for application number 17/038,867. 

Claims 1-20 are presented for examination. Claims 1, 11 and 20 are independent claims. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/16/2022 filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 10-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lieb et al. (US Patent Application 2017/0093780; hereinafter Lieb) in view of Groves et al. (US Patent No. 7,599,990; hereinafter Groves).    


As to independent claim 1, Lieb teaches a method comprising:
generating, by a messaging system, a first user interface on a client device [Fig. 9, Para 0179], the first user interface including a first user-selectable icon [Para 0180 - the user selects the sharing control 906 which has been displayed in response to the user selecting one or more images];
receiving indication of user selection of the first user-selectable icon from the client device [Para 0180 - The selection of this control 906 commands the device to share the selected image(s)];
causing a display of a second user interface on the client device [Fig. 10, Para 0181], the second user interface including a plurality of user-selectable elements [Para 0183], each of the plurality of user- selectable elements corresponding to a connected user profile [Para 0183 -any or all of which can be selected by user input as suggested recipient users for a shared album that includes the images selected in interface 800. In this example, each suggested recipient user 1002 is associated with a different communication channel (e.g., different communication modality)];
receiving a user input associated with a media content item via the second user interface [Para 0184 - the suggested recipient users 1002 have been determined to be potentially relevant to the selected sharing task of the user (which is sharing the selected image 902 in a shared album); Fig. 11, Para 00186 - In FIG. 11, the user has input a portion of a recipient user's name in the address field 1001 of recipient interface 1000. This causes the user device to display a list of suggested recipient users 1102];
Lieb does not appear to teach explicitly:
receiving indication of user selection of a first user-selectable element and a second user-selectable element from the plurality of user-selectable elements, the first user-selectable element being associated with a first connected user profile and the second user-selectable element being associated with a second connected user profile; and
based on receiving the indication of user selection of a first user-selectable element and a second user-selectable element, generating a first private messaging user interface to facilitate a first private conversation with a first user corresponding to the first connected user profile and a second private messaging user interface to facilitate a second private conversation with a second user corresponding to the second connected user profile.
However, Groves teaches in the same field of endeavor:
receiving indication of user selection of a first user-selectable element and a second user-selectable element from the plurality of user-selectable elements, the first user-selectable element being associated with a first connected user profile and the second user-selectable element being associated with a second connected user profile [Col 17, lines 27-34 - Referring to FIG. 12H, the user with the screen name "AOL User" may invite multiple invitees to an event. The user may select the event 302a in the calendar interface 300 and select multiple screen names in the buddy list interface 200. For example, in the buddy list interface 200, the screen names 204a ("randomcontact2"), 204c ("Mom"), 204d ("Dad"), and 204e ("Brother") have been selected]; and
based on receiving the indication of user selection of a first user-selectable element and a second user-selectable element, generating a first private messaging user interface to facilitate a first private conversation with a first user corresponding to the first connected user profile and a second private messaging user interface to facilitate a second private conversation with a second user corresponding to the second connected user profile [Col 17, lines 43-51 - The event may be shared with randomcontact2, Mom, Dad, and Brother through selection of the share button 714, which sends an invitation in a separate instant message to each of randomcontact2, Mom, Dad, and Brother; Col 1, lines 49-67 - The computer system also includes a user designation module configured to enable designation of several online identities that constitute a subset of the online identities for whom presence is indicated within the buddy list based on user manipulation of the buddy list user interface and a content selection module configured to receive from the user an indication of content to be shared with each of the designated online identities. The computer system also includes a communications establishing module configured to establish separate communications with each of the online identities designated by the user and a communications module configured to communicate content on behalf of the user independently to each of the online identities designated by the user].
It would have been obvious to one of ordinary skill in art, having the teachings of Lieb and Groves at the time of filing, to modify a method for sharing images and image albums over a communication network disclosed by Lieb to include the concept of a buddy list based sharing of electronic content taught by Groves to help communicating independently with individuals in the buddy list by establishing a separate instant messaging session [Groves, Col 2, lines 18-25].
One of the ordinary skill in the art wanted to be motivated to include the concept of a buddy list based sharing of electronic content taught by Groves to help communicating independently with individuals in the buddy list by establishing a separate instant messaging session [Groves, Col 2, lines 18-25].

As to dependent claim 2, Lieb and Groves teach the method of claim 1.
Lieb further teaches: wherein the receiving the indication of selection of the first user- selectable element and the second user-selectable element from the plurality user-selectable elements is subsequent to receiving the user input associated with the media content item via the second user interface [Fig. 9 & 10 – Lieb teaches that media items are selected before selecting recipients (the first and second user-selectable elements)]. 

As to dependent claim 10, Lieb and Groves teach the method of claim 1.
Lieb further teaches:  
wherein each of the first private messaging user interface and the second private messaging user interface includes the media content item [Fig. 24 and 26].

As to independent claim 11, the claim is a system claim which implements the methods recited in claim 1.  Accordingly, the claim is rejected on the same ground as the corresponding claim.

As to dependent claims 12, the claims are system claims which implement the methods recited in claim 2, respectfully.  Accordingly, the claims are rejected on the same ground as the corresponding claims.

As to independent claim 20, the claim is a medium claim which implements the methods recited in claim 1.  Accordingly, the claim is rejected on the same ground as the corresponding claim.

Claims 3-8 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lieb in view of Groves, further in view of Ahmed et al. (US Patent Application 2015/0172238; hereinafter Ahmed).  

As to dependent claim 3, Lieb and Groves teach the method of claim 1.
Lieb and Groves do not appear to teach, but Ahmed teaches in the same field of endeavor:  wherein the second user interface comprises a transmission user-selectable icon, the transmission user-selectable icon including a text indicator [Fig. 22, Para 0101 – The user can use select buttons 2240 to select friends and use send button 2250 to send the message to the selected friends]. 
It would have been obvious to one of ordinary skill in art, having the teachings of Lieb, Groves and Ahmed at the time of filing, to modify a method for sharing images and image albums over a communication network disclosed by Lieb and a buddy list based sharing of electronic content taught by Groves to include the concept of sharing content on devices with reduced user actions taught by Ahmed to enhance their social experience (e.g., interacting with friends, co-workers, family, etc.) by using the system and processes of the present invention, which allows sharing content with less actions and time [Ahmed, Para 0017].
One of the ordinary skill in the art wanted to be motivated to include the concept of sharing content on devices with reduced user actions taught by Ahmed to enhance their social experience (e.g., interacting with friends, co-workers, family, etc.) by using the system and processes of the present invention, which allows sharing content with less actions and time [Ahmed, Para 0017].

As to dependent claim 4, Lieb, Groves Ahmed teach the method of claim 3.
Ahmed further teaches:  further comprising: 
modifying the text indicator in response to the indication of user selection of the one or more user-selectable elements [Fig. 22, Para 0101 – The user can use select buttons 2240 to select friends and use send button 2250 to send the message to the selected friends – Examiner notes that if a user selects a different number of friends, “Send to 3 friends” would change to “Send to X number of friends].

The method of claim 5, Lieb and Groves teaches the method of claim 1.  
Ahmed further teaches:
in response to receiving indication of user selection of a single user-selectable element from the plurality of user-selectable elements, generating a first text indicator associated with the transmission user-selectable icon in the second user interface [Fig. 22, Para 0101 – The user can use select buttons 2240 to select friends and use send button 2250 to send the message to the selected friends – Examiner notes that if a user selects a different number of friends, “Send to 3 friends” would change to “Send to X number of friends].

As to dependent claim 6, Lieb and Groves teach the method of claim 1.
Ahmed further teaches: further comprising:
in response to receiving indication of user selection of two or more user-selectable elements from the plurality of user-selectable elements, generating a second text indicator associated with a transmission user-selectable icon in the second user interface [Fig. 22, Para 0101 – The user can use select buttons 2240 to select friends and use send button 2250 to send the message to the selected friends – Examiner notes that if a user selects a different number of friends, “Send to 3 friends” would change to “Send to X number of friends].

As to dependent claim 7, Lieb, Groves and Ahmed teach the method of claim 3.
Lieb further teaches: further comprising: 
in response to receiving indication of user selection of the transmission user-selectable icon, generate a third user interface includes a plurality of conversation display regions [Fig. 13, Para 0190 - the interface 1300 can be displayed in response to the user selecting the "next" control 1204 of interface 1000 as shown in FIG. 12; Para 0191 - If multiple images are selected to be shared, multiple images can be displayed in display area 1304. In addition, a message field 1306 can be included in interface 1300 to receive user input that provides a message associated with the shared album that is being created or added to by the selected image 902].

As to dependent claim 8, Lieb, Groves and Ahmed teach the method of claim 7.
Lieb further teaches: further comprising: 
wherein the plurality of conversation display regions comprises a first conversation display region corresponding to the first private messaging user interface associated with the first connected user profile [Fig. 14, Para 0192 - the sharing user has input a message 1402 in the message field 1306].

As to dependent claims 13-18, the claims are system claims which implement the methods recited in claims 3-8, respectfully.  Accordingly, the claims are rejected on the same ground as the corresponding claims.


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lieb in view of Ahmed and Groves, further in view of Prigozhin et al. (US Patent Application 2020/0228484; hereinafter Prigozhin).  

As to dependent claim 9, Lieb, Groves and Ahmed teach the method of claim 8.
Lieb, Groves and Ahmed do not appear to teach: wherein each of the plurality of conversation display regions comprises a visual indication of a read status of a most recent media content item.
However, Prigozhin further teaches in the same field of endeavor: further comprising: 
wherein each of the plurality of conversation display regions comprises a visual indication of a read status of a most recent media content item [Para 0025 - a visual indicator to inform the user that the status 116 of the electronic message 112 has been modified].
It would have been obvious to one of ordinary skill in art, having the teachings of Lieb, Ahmed, Groves and Prigozhin at the time of filing, to modify a method for sharing images and image albums over a communication network disclosed by Lieb and a method for sharing content on devices with reduced user actions taught by Ahmed and a buddy list based sharing of electronic content taught by Groves to include the concept of a method for marking status of displayed messaging based on reading status taught by Prigozhin to effectively identify the message as remaining in need of attention and/or servicing, and, in a more global manner, draw the attention of one or more other users via notifications [Prigozhin, Para 0013].
One of the ordinary skill in the art wanted to be motivated to include the concept of marking status of displayed messaging based on reading status taught by Prigozhin to effectively identify the message as remaining in need of attention and/or servicing, and, in a more global manner, draw the attention of one or more other users via notifications [Prigozhin, Para 0013].

As to dependent claim 19, the claim is a system claim which implements the methods recited in claim 9, respectfully.  Accordingly, the claim is rejected on the same ground as the corresponding claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jayaram et al. (US Patent Application US 2018/0083896 A1) – teaches a messaging system that allows users to communicate and additional applications.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176